Title: To George Washington from John Hancock, 27 December 1776
From: Hancock, John
To: Washington, George



Sir,
Baltimore Decr 27th 1776

The enclosed Resolves being of the utmost Importance, will naturally claim your Attention, without any particular Recommendation or Comment. They are ardently calculated to retrieve the Situation of our Affairs, and I trust will have the desired Effect.
I have wrote to the Councils of Safety of Massachussetts Bay and Pennsylvania on the Subject of creating Magazines in their respective States for both Arms and Ammunition. The Commissions necessary in Pursuance of the enclosed Resolves, shall be forwarded as soon as

possible. I have only Time to add, that I am with the most perfect Esteem & Respect, Sir, your most obed. And very hble Sert

John Hancock Prest

